AO 4B Bey 06/12} Summon GviEtor Document 6 Entered an ELSD Docket 01/22/2020 Page 1 of 1
UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

OJ COMMERCE LLC

 

Plaintiff(s)
Vv.
AMAZON SERVICES LLC

Civil Action No. 1:20-cv-20218

 

Nee Ne” ee ee ee ee ee ee ee Se” Se”

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) AMAZON SERVICES LLC
clo REGISTERED AGENT
CORPORATION SERVICE COMPANY
1201 HAYS STREET
TALLAHASSEE, FL 32301

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

VELVEL (DEVIN) FREEDMAN, ESQ.
ROCHE CYRULNIK FREEDMAN LLP
200 S. BISCAYNE BLVD., SUITE 5500
MIAMI, FLORIDA 33131
VEL@RCFLLP.COM —

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
Angela E. Noble

CLERK OF CQYURT.

Date: 01/21/2020

 

QL / “Apraue of Clerk or Deputy Clerk

 
